DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments filed 6/22/2021 have been considered. Claims 17-20 have been cancelled. Claims 1-16 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed (US Pat. No. 8,051,513), from here on referred to as Reed 1, and in view of Reed (PGPub. 2008/0222988), from here on referred to as Reed 2.
With regard to Claim 1:
Reed 1 discloses: A patient transport apparatus (1) comprising: a support frame (74) and a base (10); a bracket (75) coupled to the support frame (Figs. 14-17) and comprising a channel…a frame assembly (40, 50, 52) coupled between the support frame and the base and comprising a slidable member (83) disposed in the channel, the slidable member being moveable between a plurality of different positions in the channel to place 
However Reed 1 does not explicitly disclose: comprising a channel being non-linear.
Nevertheless Reed 2 teaches a patient transport apparatus comprising a bracket housing a channel (510, 528, 529, 530, 531) that has a notched non-linear shape (Figs. 11-13 & 30; [0105]), for the purpose of dynamically forcing the ladder rail to jump into and/or onto the next notch if cot is dropped while unsupported ([0105]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the channel of Reed 1 with the teachings of Reed 2 such that the modifications yield: “comprising a channel being non-linear”, for the purpose of preventing a ‘hot-drop’ of the support frame of the patient transport apparatus when in use.
With regard to Claim 2:
Reed 1 (as modified above) discloses the invention as described above.
Furthermore Reed 1 discloses: wherein the sensor is disposed in the channel (Col 37 lines 19-47).
With regard to Claim 3:
Reed 1 (as modified above) discloses the invention as described above.
Furthermore Reed 1 discloses: wherein the sensor comprises one or more of an optical sensor, an ultrasonic sensor, a Hall effect sensor, a laser sensor, a proximity sensor, a velocity sensor, a displacement sensor, an Eddy-current sensor, a capacitive displacement sensor, a magnetic sensor, and an inductive non-contact position sensor (Col 37 lines 19-47).
With regard to Claim 4:
Reed 1 (as modified above) discloses the invention as described above.
Furthermore Reed 1 discloses: wherein each position of the slidable member in the channel corresponds to one pose of the support frame (Col 26 line 58 – Col 27 line 14 & Col 35 lines 27-33).
With regard to Claim 5:
Reed 1 (as modified above) discloses the invention as described above.
Furthermore Reed 1 (as modified above) discloses: wherein each pose of the support frame corresponds to one position of the slidable 
With regard to Claim 6:
Reed 1 (as modified above) discloses the invention as described above.
Furthermore Reed 1 discloses: wherein each pose of the support frame comprises a unique combination of a position and an orientation of the support frame relative to the base (Col 26 line 58 – Col 27 line 14, Col 35 lines 27-33 & Col 37 lines 19-47).
With regard to Claim 7:
Reed 1 (as modified above) discloses the invention as described above.
Furthermore Reed 1 discloses: wherein the channel comprises a first end and a second end, wherein one of the poses of the support frame is a maximum raised pose and another one of the poses of the support frame is a maximum lowered pose, and wherein the slidable member is adjacent to the first end of the channel in the maximum raised pose and the slidable member is adjacent to the second end of the channel in the maximum lowered pose (Figs. 14-17).
With regard to Claim 8:
Reed 1 (as modified above) discloses the invention as described above.
Furthermore Reed 1 (as modified above) discloses: wherein the channel is curvilinear or piecewise (see curvilinear shape of channel in Fig. 30 of Reed 2).
With regard to Claim 9:
Reed 1 (as modified above) discloses the invention as described above.
Furthermore Reed 1 discloses: wherein the support frame comprises a length and a width, wherein the length is longer than width, with the support frame 3further comprising two opposing sides along the width coupled to two opposing sides along the length, and wherein the bracket is coupled to the support frame at one of the sides along the length (Figs. 13-17).
With regard to Claim 10:
Reed 1 (as modified above) discloses the invention as described above.
Furthermore Reed 1 discloses: wherein the slidable member is moveable between the plurality of different positions in the channel and wherein the slidable member is moveable in the channel whereby a distance between the slidable member and the one of the sides along the length is variable (Col 26 line 58 – Col 27 line 14, Col 35 lines 27-33 & Col 37 lines 19-47).
With regard to Claim 11:
Reed 1 (as modified above) discloses the invention as described above.
Furthermore Reed 1 discloses: wherein the support frame and the base each comprise a head-end and a foot-end and wherein the frame assembly comprises: a first frame member (50) having a first end pivotally coupled adjacent to the foot-end of the support frame and a second end pivotally coupled adjacent to the head-end of the base; and a second frame member (40) having a first end pivotally coupled adjacent to the head-end of the support frame and a second end pivotally coupled adjacent to the foot-end of the base (Fig. 1).
With regard to Claim 12:
Reed 1 (as modified above) discloses the invention as described above.
Furthermore Reed 1 discloses: wherein the slidable member is coupled to the first end of the first frame member (see location of Ref 75 and Ref 50 in Fig. 1).
With regard to Claim 13:
Reed 1 (as modified above) discloses the invention as described above.
Furthermore Reed 1 discloses: wherein the first frame member is configured to move the slidable member between the plurality of positions in the channel (Col 26 line 58 – Col 27 line 14, Col 35 lines 27-33 & Col 37 lines 19-47).
With regard to Claim 14:
Reed 1 (as modified above) discloses the invention as described above.
Furthermore Reed 1 discloses: wherein one of the poses of the support frame is a maximum raised pose and another one of the poses of the support frame is a maximum lowered pose (Figs. 1-2B), further comprising an actuator (167, 168, 177, 178) coupled to at least one of the first frame member and the second frame member and configured to move at least one of the first frame member and the second frame member to place the support frame in the plurality of different poses (Figs. 30-31; Col 28 lines 8-38), wherein a distance between the first end of the first frame member and the second end of the second frame member and a distance between the second end of the first frame member and the first end of the second frame member each being maximized in the maximum raised pose and minimized in the maximum lowered pose.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed 1 in view of Reed 2 and in further view of Gloden (US Pat. No. 5,313,160).
With regard to Claim 15:
Reed 1 discloses: comprising: further comprising a magnet coupled to the slidable member (Col 52 lines 41-53). .
However Reed 1 does not explicitly disclose: and wherein the sensor comprises a magnetostrictive sensor configured to detect the 
Nevertheless Gloden teaches a magnetostrictive sensor comprising a waveguide that can be used in a variety of machines and mechanisms (Abstract), for the purpose of providing a low-cost sensor that is capable of measuring distance using magnetism.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Reed 1 (as modified above) with the teachings of Gloden such that the modifications yield: “and wherein the sensor comprises a magnetostrictive sensor configured to detect the slidable member in the channel by producing the reading in response to an interaction of the magnetostrictive sensor and the magnet”, for the purpose of providing a low-cost sensor that is capable of measuring distance using magnetism.
With regard to Claim 16:
Reed 1 (as modified above) discloses the invention as described above.
Furthermore Reed 1 (as modified above) discloses: wherein the magnetostrictive sensor comprises a waveguide comprising magnetostrictive material (Gloden: Col 3 lines 18-40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673